DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.

Claim Objections
Claims 2-4 are objected to because of informalities.  Correction is required.
Claim 2
The wording “similar in size” should be replaced by “approximately the same size” to provide a more definite description.

Objections to the Specification
The disclosure is objected to because of informalities.  Correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Claim 8 does not have support in the specification for the wording “5.5 cm to about 6.5 cm”.  This wording should be replaced by “5 cm to about 7 cm” in order to have proper antecedent basis (in the specification) for the claimed subject matter.
The specification contains typographical and grammatical errors.  Note the published application at paragraphs [0019], [0026], [0028], [0036], [0039], [0042], and [0043].  The same corrections made in related application 15/044747 (now US Patent 9,786,391) are suggested.  

Objections to the Drawings
The drawings are objected to under 37 CFR 1.83(a) and 37 CFR 1.84(p)(5).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following features need correction:
reference numeral “213” is mentioned in the specification but it is not in the drawings.
Figure 3 has different parts designated with the same reference numeral “214”.
Figure 6B is missing the “Operation 70 Step 14: Sinter” wording.  Note the proper complete Figure 6B set forth in related application 15/044747 (now US Patent 9,786,391). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-8 are allowable over the prior art of record.

Reasons for Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest a nuclear fuel element that comprises a fuel zone with first and second layers of fuel particles, where a fuel-free shell surrounds the fuel zone.  The fuel particles comprise fissile particles, burnable poison particles, breeder particles, or a combination thereof.  The nuclear fuel element is formed by a method that includes: forming a first graphite layer by depositing graphite powder on a base portion; depositing the first layer of fuel particles in a predetermined pattern on the first graphite layer; forming a second graphite layer by depositing graphite powder on the first layer of fuel particles; depositing the second layer of fuel particles in a predetermined pattern on the second graphite layer; and forming a graphite cap portion.  The fuel zone comprises portions of the first and second graphite layers.  The shell comprises the base portion, the cap portion, and portions of the first and second graphite layers.

Quayle Conclusion
This application is in condition for allowance except for the noted formal matters. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.  Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303




/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646